                Case 6:20-cv-00022-SEH Document 46 Filed 07/07/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF MONTANA

                                      HELENA DIVISION

 MARIA MOELLER and RON
 MOELLER,
                                                     No. CV 20-22-H-SEH
                                  Plaintiffs,
                                                                          •
 V.                                                  ORDER

 THE ALIERA COMPANIES, INC.;
 TRINITY HEAL THSHARE;
 TIMOTHY MOSES, SHELLEY
 STEELE, CHASE MOSES, and DOES
 1-10
        '
                                  Defendants.

            Defendant Trinity Healthshare, Inc's and the Aliera Companies, Inc's Joint

Motion for Leave to Respond to Plaintiffs' Notice of Supplemental Authority,

filed June 29, 2020, 1 inter alia, recites "counsel for Defendants conferred with

counsel for Plaintiffs concerning the relief requested in this motion. Plaintiffs'

counsel stated that Plaintiffs do not take a position as to Defendants' filing of a




            1
                Doc. 44.
           Case 6:20-cv-00022-SEH Document 46 Filed 07/07/20 Page 2 of 2



response." 2

      If the Plaintiffs dispute the validity of the motion, they should so state and

support its position with reasons and relevant authority. If they concede the

motion is well-taken, they have the obligation to say so.

      ORDERED:

      Plaintiffs shall forthwith file a response addressing the merits of the motion.

      DATED t h i s ~ day of July, 2020.




                                               /SAME. HADDON                 \
                                                United States District Judge




      2
          Doc. 44 at 3.

                                         -2-
